Exhibit SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement dated as of April 18, 2008 (this “Agreement”) is made by and between Mega Media Group, Inc., a Nevada corporation, with principal executive offices located at 1122 Coney Island Avenue, Brooklyn, New York 11235 (the “Company”), and Golden Gate Investors, Inc. (“Holder”). WHEREAS, Holder desires to purchase from the Company, and the Company desires to issue and sell to Holder, upon the terms and subject to the conditions of this Agreement, a Convertible Debenture of the Company in the aggregate principal amount of $1,500,000 (the “Debenture”); and WHEREAS, upon the terms and subject to the conditions set forth in the Debenture the Debenture is convertible into shares of the Company’s Common Stock (the “Common Stock”). NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto, intending to be legally bound, hereby agree as follows: I.PURCHASE AND SALE OF DEBENTURE A.Transaction.Holder hereby agrees to purchase from the Company, and the Company has offered and hereby agrees to issue and sell to Holder in a transaction exempt from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended (the “Securities Act”), the Debenture. B.Purchase Price; Form of Payment.The purchase price for the Debenture to be purchased by Holder hereunder shall be $1,500,000 (the “Purchase Price”).Simultaneously with the execution of this Agreement, Holder shall pay the Purchase Price by wire transfer of $100,000 in immediately available funds to the Company and delivery to the Company of a Secured Promissory Note in the principal amount of $1,400,000, in the form attached hereto as Exhibit A (the “Promissory Note”).Simultaneously with the execution of this Agreement, the Company shall deliver the Debenture (which shall have been duly authorized, issued and executed I/N/O Holder or, if the Company otherwise has been notified, I/N/O Holder’s nominee) to the Holder. Notwithstanding the foregoing, only with respect to the Promissory Note issued by the Holder on the date hereof, the Holder shall make the following prepayment under the Promissory Note if the following conditions are satisfied: $250,000 shall be prepaid from the outstanding principal balance of the Promissory Note on the date that is the five month anniversary of the date hereof, if (a) no Event of Default (as defined in the Debenture) has occurred under the Debenture through such date, and (b) the Volume Weighted Average Price (as defined in the
